  Case 2:20-cv-00456-HCN Document 43 Filed 08/04/20 PageID.1795 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


   QUINTESSENTIAL BIOSCIENCES, INC.
    (“Q SCIENCES”); and JAKE SPENCER,                   MEMORANDUM DECISION AND
                                                     ORDER GRANTING JOINT MOTION TO
                     Plaintiffs,                       ENTER STIPULATED ORDER AND
                                                      SRIPULATED MOTION TO DISMISS
                         v.
                                                             Civil No. 2:20-cv-000456-HCN
   JASON WHITE and TESSA WHITE; and
  COLE THURMAN, and JOHN DOES 1-25,
                                                                  Howard C. Nielson, Jr.
                   Defendants.                                  United States District Judge




       On July 31, 2020, the parties notified this court that Plaintiffs and Defendants had

reached settlement. See Dkt. No. 41. Pursuant to the settlement, the parties have jointly moved

the court to enter a stipulated order, see id., and have filed a stipulated motion for dismissal

with prejudice, see Dkt. No. 42.

       Based on its review of the joint motion to enter a stipulated order and the other filings in

this case, and for good cause appearing, the court finds that the order proposed by the parties is

fair, reasonable, and consistent with the public interest. See Metropolitan Housing Development

Corp. v. Village of Arlington Heights, 616 F.2d 1006, 1014–15 (7th Cir. 1980). The court

further finds that this proposed order “spring[s] from and serve[s] to resolve a dispute within

the court’s subject-matter jurisdiction” and “com[es] within the general scope of the case made

by the pleadings.” Local No. 93, Int’l Assoc. of Firefighters v. City of Cleveland, 478 U.S. 501,

525 (1986) (citation and internal quotation marks omitted). Finally, the court finds that the

proposed order does not “conflict[] with or violate[] the [law] upon which the complaint was

based” but instead “further[s] the objectives” of that law. Id. at 525–26.
  Case 2:20-cv-00456-HCN Document 43 Filed 08/04/20 PageID.1796 Page 2 of 3




       The court accordingly GRANTS both the joint motion for entry of a stipulated order

(Dkt. No. 41), and the stipulated order to dismiss with prejudice (Dkt. No. 42). IT IS HEREBY

ORDERED THAT:

       1.      From the entry of this Order through and including October 4, 2020, Defendants

Jason and Tessa White agree that they will not engage in “Cross Recruiting” of current Q Sciences

Ambassadors. Cross Recruiting is the actual or attempted solicitation, recruitment or enrollment,

either directly or indirectly, of current Q Sciences Ambassadors to participate in any other

commission-based network marketing opportunity. For example, the Whites cannot present or

assist in the presentation of another network marketing venture to any current Q Sciences

Ambassadors. Likewise, the Whites cannot implicitly or explicitly encourage any current Q

Sciences Ambassadors to join them in any other network marketing business ventures. However,

the Whites may engage in such Cross Recruiting activities if they personally sponsored the Q

Sciences Ambassador(s) being targeted by the Cross Recruiting activities. For example, if the

Whites personally sponsored Jane Doe to be a Q Sciences Ambassador and also wanted to solicit

Jane Doe to participate in another network marketing business venture, the Whites may do so.

       2.      Defendant Thurman shall have no restrictions on his business activities.

       3.      Defendants Jason and Tessa White will encourage any former Q Sciences

Ambassadors with whom they may do business as follows: “We encourage all of you who were

formerly with Q Sciences to comply with Section 6.8.1 of the 2020 Q Sciences Policies and

Procedures.”

       4.      In response to any contact from current Ambassadors of Q Sciences from the date of

this Order through and including October 4, 2020, the Whites agree to state as follows: “We are



                                                  2
  Case 2:20-cv-00456-HCN Document 43 Filed 08/04/20 PageID.1797 Page 3 of 3




unable to recruit or enroll former Q Sciences Ambassadors who are responding to any form of

solicitation until after October 4, 2020.”

       5.      Except as set forth in this Order, the parties shall immediately remove any reference

to any opposing party that appears on any social media page within their control and agree not to

make defamatory statements about any opposing party.

       6.      The Court’s July 23, 2020 Temporary Restraining Order (Dkt 35) is hereby vacated.

       7.      The above-captioned action is dismissed with prejudice.

       8.      Each party shall bear its own attorneys’ fees and costs.

       9.      This court expressly retains jurisdiction over this matter to enforce any violation of

the terms of this Order.

                                                      DATED this 4th day of August, 2020.


                                                      BY THE COURT



                                                      ________________________
                                                      Howard C. Nielson, Jr.
                                                      United States District Judge




                                                  3
